Case 6:20-cv-00902-ADA Document 58-1 Filed 05/24/21 Page 1 of 5




             EXHIBIT A
         Filed Under Seal
                                       Case 6:20-cv-00902-ADA Document 58-1 Filed 05/24/21 Page 2 of 5
                                                     Tab: SA - Shipped to CA

  Ship To Party - Region (Text)            California

  Sum of Achievement Net                   Column Labels
  Row Labels                               20192        20193        20194         20201         20202         20203        20204          20211         Grand Total
  ACX                                           $67,090      $58,883     $244,603        $21,740                   $172,066        $42,206       $51,538     $658,127
  EX                                         $1,865,040   $1,526,054    $2,008,634    $1,784,968    $2,414,396   $1,925,332     $2,155,171    $2,340,291 $16,019,886
  MX Series 3D Universal Edge Routers        $3,488,732   $1,987,287    $2,613,241    $2,198,074    $1,915,040   $2,072,131     $2,391,580    $1,913,826 $18,579,912
  NFX                                           $35,700       $2,969        $2,312                                                 $47,600        $5,950       $94,530
  PTX Series Packet Transport Switches       $5,795,707   $7,124,963 $11,661,274      $3,813,280    $2,744,351   $3,906,422     $2,069,627    $8,448,351 $45,563,974
  QFX Series Switches                        $7,074,837   $5,148,350 $11,098,784      $1,819,750    $1,501,381   $2,276,857     $3,774,852    $5,948,415 $38,643,226
  SRX Series Services Gateways Branch          $127,317      $90,222     $223,147        $66,161       $37,732     $146,290       $186,403       $25,504     $902,775
  SRX Series Services Gateways High End        $748,555   $1,010,386    $1,262,088    $1,429,799    $1,001,378     $161,820        $73,621     $708,640     $6,396,286
  SRX Series Services Gateways Mid Range       $629,574   $1,501,844    $1,328,212      $753,655    $1,497,961     $546,764       $577,406     $550,677     $7,386,094
  Grand Total                               $19,832,553 $18,450,957 $30,442,295      $11,887,427   $11,112,238 $11,207,682     $11,318,466 $19,993,191 $134,244,810




HIGHLY CONFIDENTIAL -- ATTORNEYS' EYES ONLY                                          1                                                            45070_JNPR_00755422
                                  Case 6:20-cv-00902-ADA Document 58-1 Filed 05/24/21 Page 3 of 5
                                                Tab: Chassis Count - Shipped to CA

  Ship To Party - Region (Text)            California
  Classification                           (Multiple Items)

  Sum of Achievement Quantity              Column Labels
  Row Labels                               20192     20193     20194     20201     20202     20203     20204     20211     Grand Total
  ACX                                              6         8        23         3                  16         8         6             70
  EX                                           1,067     1,168     1,627     1,637     1,674     1,962     1,669     2,289        13,093
  MX Series 3D Universal Edge Routers            364       201       264       257       235       259       276       215         2,071
  NFX                                             12         1         2                                      16         8             39
  PTX Series Packet Transport Switches           421       368       877       219       141       196        81       380         2,683
  QFX Series Switches                          3,067     2,292     4,148       546       266       478       869     2,103        13,769
  SRX Series Services Gateways Branch            102        82       249        83        79        31       122        56           804
  SRX Series Services Gateways High End           21        20        32        42        30         5         4        27           181
  SRX Series Services Gateways Mid Range         196       210       163        92       144        78        98       153         1,134
  Grand Total                                  5,256     4,350     7,385     2,879     2,569     3,025     3,143     5,237        33,844




HIGHLY CONFIDENTIAL -- ATTORNEYS' EYES ONLY                          2                                                 45070_JNPR_00755422
                                      Case 6:20-cv-00902-ADA Document 58-1 Filed 05/24/21 Page 4 of 5
                                                    Tab: SA - CA Reseller

  Reseller - Region (Text)                  California

  Sum of Achievement Net                    Column Labels
  Row Labels                                20192        20193        20194       20201      20202       20203       20204         20211       Grand Total
  ACX                                            $12,888      $50,804     $10,161     $5,356     $47,542     $33,305      $7,958       $99,878         $267,891
  EX                                          $2,616,600 $1,714,050 $2,761,285 $2,364,259 $1,540,391 $2,171,255 $1,855,594          $2,220,678      $17,244,111
  MX Series 3D Universal Edge Routers                                                $72,592     $10,593                 $79,161       $66,612         $228,958
  QFX Series Switches                         $1,267,174     $990,028    $717,587   $887,684    $850,151 $1,029,874     $712,825    $1,299,111       $7,754,433
  SRX Series Services Gateways Branch           $286,673     $192,870    $119,589   $234,301     $72,417    $116,185     $86,016       $65,440       $1,173,492
  SRX Series Services Gateways High End                                                                                 $142,128                       $142,128
  SRX Series Services Gateways Mid Range        $190,763     $422,445    $387,659   $156,681     $72,980    $574,331    $367,534      $194,494       $2,366,888
  Grand Total                                 $4,374,097 $3,370,197 $3,996,281 $3,720,873 $2,594,074 $3,924,949 $3,251,216          $3,946,213      $29,177,901




HIGHLY CONFIDENTIAL -- ATTORNEYS' EYES ONLY                                    3                                                           45070_JNPR_00755422
                                 Case 6:20-cv-00902-ADA Document 58-1 Filed 05/24/21 Page 5 of 5
                                              Tab: Chassis Count - CA Reseller

  Reseller - Region (Text)              California
  Classification                        (Multiple Items)

  Sum of Achievement Quantity            Column Labels
  Row Labels                             20192            20193     20194     20201     20202     20203     20204     20211     Grand Total
  ACX                                                   5        10         2         3        10        17        10        16           73
  EX                                               1,453      1,045     1,456     1,356     1,023     1,353     1,164     1,311       10,161
  MX Series 3D Universal Edge Routers                                                 7         2                  17        14           40
  QFX Series Switches                                240        185       111       183       159       228       103       194        1,403
  SRX Series Services Gateways Branch                236        288       159       547       140       141       144        95        1,750
  SRX Series Services Gateways High End                                                                             4                       4
  SRX Series Services Gateways Mid Range               19        43        58        20        18        99        59        37          353
  Grand Total                                      1,953      1,571     1,786     2,116     1,352     1,838     1,501     1,667       13,784




HIGHLY CONFIDENTIAL -- ATTORNEYS' EYES ONLY                             4                                                   45070_JNPR_00755422
